               Case 3:18-cv-06529-RS Document 52 Filed 03/05/19 Page 1 of 13



 1

 2

 3

 4

 5                                    UNITED STATES DISTRICT COURT
 6                           FOR THE NORTHERN DISTRICT OF CALIFORNIA
 7                                         SAN FRANCISCO DIVISION
 8

 9    ZOOLOGICAL SOCIETY OF CINCINNATI,                            Civil Case No.: 3:18-cv-06529
10    D/B/A CINCINNATI ZOO & BOTANICAL
      GARDEN, an Ohio non-profit Corporation
11
                                                                   [PROPOSED] ORDER DIRECTING
              Plaintiff,
12                                                                 THE PARTIES TO EXECUTE
                                                                   TRANSFER AND INTEGRATION
              v.
13                                                                 PROTOCOL

14    THE GORILLA FOUNDATION, a California
      Corporation; and FRANCINE PATTERSON, an
15    individual

16            Defendants
17

18
                                               [PROPOSED] ORDER
19
            Plaintiff, the Zoological Society of Cincinnati (“CZBG”), and Defendants, the Gorilla
20
     Foundation and Francine Patterson (“TGF”) (collectively, the “Parties”), are hereby Ordered to carry
21
     out, in the upmost good faith, the transfer and integration protocol for the relocation of the gorilla
22
     Ndume, which is delineated in the attached Exhibit A, and to which the Parties have agreed.
23
            Notwithstanding the Parties’ agreement concerning the transfer of Ndume to CZBG and the
24
     entry of this Order, this Court shall retain jurisdiction over this matter.
25

26

27

28


                   [PROPOSED] ORDER DIRECTING THE PARTIES TO EXECUTE TRANSFER AND INTEGRATION PROTOCOL
            Case 3:18-cv-06529-RS Document 52 Filed 03/05/19 Page 2 of 13



 1        IT IS SO ORDERED.
 2

 3   DATED: 3/5/19
 4                                                    RICHARD SEEBORG
                                                      United States District Judge
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                     2
             [PROPOSED] ORDER DIRECTING THE PARTIES TO EXECUTE TRANSFER AND INTEGRATION PROTOCOL
Case 3:18-cv-06529-RS Document 52 Filed 03/05/19 Page 3 of 13




                  Exhibit A
         Case 3:18-cv-06529-RS Document 52 Filed 03/05/19 Page 4 of 13




               PART I: Transfer Plan for Ndume from the Gorilla Foundation
                      (TGF) to the Cincinnati Zoo and Botanical Garden (CZBG)

With cooperation between TGF and CZBG, the transfer would involve:

   1. The target date for transfer is May 13, 2019.

   2. TGF to provide CZBG with all records customarily exchanged during an animal
       transfer, including, but not limited to:
           a. All Ndume’s medical records, including all images from any prior examinations
              or medical work-ups;
           b. All Ndume’s dietary information;
           c. A list of supplements Ndume currently receives; and
           d. Training plans and records for any training Ndume is currently receiving or has
              received in the past (including, if it exists, plans for crate training or training for hand
              injection or administration of a cardiac ultrasound).

   3. Christa Nunes will visit CZBG on March 15, 2019. As with all visits to CZBG, no
       photography or videography is allowed.

   4. Representatives from CZBG will visit TGF the week of March 18, 2019 to perform a site
      inspection, observe Ndume, and discuss Ndume’s care and health (including husbandry,
      enrichment, training, and behavior/personality) with TGF personnel and Dr. Ochsenreiter.
      CZBG will not take photographs or videos during this or subsequent visits.

   5. CZBG and TGF shall coordinate to perform a thorough medical evaluation of Ndume, which
       will take place the week of March 18, 2019. The examination should include a visual
       assessment and an awake cardiac ultrasound that should be comprehensive enough to be
       diagnostic. To the extent Ndume is not already trained to receive an awake cardiac
       ultrasound, TGF will begin such training immediately. A CZBG veterinarian may be present
       for the examination.

   6. TGF will provide CZBG with the (a) cargo hold dimensions for its van and (b) dimensions and
       weight of its transportation crate, along with photographs of the crate that show the
       crate’s front, back, sides, door (open and closed), locking mechanism, and floor (including
       wheels or forklift pockets), as well as photographs that demonstrate how the crate
       attaches to Ndume’s cage and how it can be lowered into a truck.

   7. Crate construction and training:
           a. CZBG and TGF will ensure crate training is underway by March 8, 2019
              using TGF’s existing crate.
           b. During CZBG’s visit to TGF the week of March 18, 2019, CZBG will evaluate whether
              CZBG’s crate should be used for transfer. If so, CZBG will make arrangements to
     Case 3:18-cv-06529-RS Document 52 Filed 03/05/19 Page 5 of 13



           have the crate transferred to TGF immediately. CZBG representatives will coordinate
           a site visit at TGF with a representative from A-Z construction to evaluate the
           potential for modifications to Ndume’s facility in order to integrate CZBG’s crate.
      c.   Once the CZBG crate arrives at TGF, Ndume’s training can continue with
           the CZBG crate. Crate training steps include the following:
                i. Allow him free access to the crate during his normal time in his habitat.
                ii. Place a large portion of diet in the crate each morning before
                     allowing him access.
                iii. Retain high valued foods like fruit for hand feeding to Ndume while
                     he is sitting in the crate. Do not feed him these items at other times.
                iv. Based on his comfort level, begin to secure the crate door so the
                     crate is dropped down several inches. Continue steps a-c.
                v. Based on comfort level, secure door in more of a closed position
                     over time until crate door is only about two feet high. If training is
                     managed well, he will cooperatively pass through.
                vi. Eventually work towards closing the door with Ndume inside the crate.
                     Always reinforcing with high valued foods. Keep initial time locked in
                     very short 30 seconds while getting fed reinforcement. Increase duration
                     as he feels comfortable. Eventually he will enjoy sitting in the crate with
                     the door closed and eating diet in the company of trainers.
                vii. Trainers include both TGF and CZBG appointed staff.

8. During CZBG’s visit to TGF the week of March 18, 2019, CZBG representatives will
   confirm that Ndume is adequately trained in hand injection.

9. For clarity, hand injection training steps include:
       a. Training will occur in his trailer holding, outside yard and at various
           times to instill flexibility and confidence in Ndume.
       b. Use favored food items as primary reinforcers and exclusively for training.
       c. Establish secondary reinforcer aka bridge (Clicker or whistle) by coupling
           primary with secondary reinforcer.
       d. Condition target behavior (stick that can be placed through mesh to touch
           Ndume with)
       e. Through targeting, shape Ndume to present shoulder, hip or back of thigh.
       f. Carry a syringe with a cap on it in your pocket so that he can plainly see it.
       g. Touch Ndume with capped syringe on various parts of his body until he is
           used to it with bridge and reinforcement following.
       h. Remove cap and have blunted needle on syringe. Repeat lightly touching him
           on various places until he is comfortable.
       i. Begin to apply more pressure to blunted needle until he clearly feels a
           little pressure with bridge and reinforcement.
       j. Focus on part of body for hand injection, shoulder, hip and back of thigh.
           Back of upper thigh, below rump is a good spot as it is not as sensitive there.
       Case 3:18-cv-06529-RS Document 52 Filed 03/05/19 Page 6 of 13



        k. Put various colored water into the syringe to mimic the drug so that he is
           used to variation. Do not actually inject these fluids, of course. They are to
           only mimic the actual drug.
        l. No actual injection to take place prior to actual anesthesia. Just continue
           to increase pressure applied with blunted needle. This feeling is more
           sensitive than and actual sharp needle. Desensitizes him well.
        m. Throughout the training, a second person should be present and participating in
           training. Ideally this would be a person trained in hand injection technique to ensure
           an accurate injection.
        n. Trainers will include TGF and CZBG appointed staff.

10. Should crate training be logistically possible and successfully trained:
        a. The day of transfer to CZBG, Ndume will be locked into his crate at
            the determined time.
        b. A panel truck or van with a lift gate will be driven up to the property or
            parked at TGF a week prior if possible.
        c. Ndume and his crate will be disconnected from the facility and lowered down to
            the level of the truck. This will be facilitated by a cable wench installed prior by A-Z.
        d. Crate will be on wheels and rolled onto the truck lift gate.
        e. Crate will be secured into the truck.
        f. CZBG representative and TGF representative will ride to the airport with Ndume.
        g. An escort vehicle with other TGF and CZBG personnel will travel to the airport.
        h. A police escort may be considered if deemed necessary.
        i. TGF and CZBG personnel will stay with crate and ride with Ndume on the plane to
            Cincinnati. Prior to the shipping date, there will be authorization forms to fill out and
            other steps to be able to escort him on the plane.
        j. CZBG personnel will meet the plane with a truck and transport Ndume, TGF
            and CZBG personnel to CZBG.
        k. The crate will be secured to a special port in CZBG’s gorilla bedroom suites
            and Ndume will be permitted to enter the area.
        l. See different plan (Part II) for his care while at CZBG.

11. CZBG and TGF agree that anesthetization is a less desirable alternative for transfer, and
    the parties will endeavor to train Ndume to voluntarily enter his crate for transfer.
    However, if Ndume is not making progress on crate training sufficient to meet the transfer
    target date, anesthetization may be considered as an option, if determined to be
    medically acceptable by Dr. Mark Campbell or his designee. Anesthetization would
    proceed as follows:
        a. Once a flight departure time is determined, a time of injection
            will be determined as well as a prior fasting start time.
        b. Ndume will be housed in his trailer during the fasting period.
        c. Ndume will receive a light dose of Telezol through hand injection
            while in his trailer.
      Case 3:18-cv-06529-RS Document 52 Filed 03/05/19 Page 7 of 13



        d. Once asleep and panel truck will be driven onto the TGF site.
        e. Ndume will be placed into the crate and secured into the truck.
        f. The team will wait to depart to the airport until the CZBG vet has
           given clearance that he is stable to transport.
        g. See steps f-j above.

12. CZBG will utilize DHL, which has successfully partnered with CZBG on at least 11 other ape
    transfers as well as transfers of many other large species. The plane is a 767-300 freighter.

13. A TGF caregiver will accompany Ndume during his trip to Cincinnati.

14. One TGF caregiver is welcome to stay in Cincinnati for an additional two months after transfer
    and participate in Ndume’s acclimation. A second caregiver is also welcome on-site at CZBG
    during the first week following Ndume’s transfer.

15. Although these outlined objectives are thorough, there will be need for some flexibility
    and adjustment along the way as with any comprehensive animal management plan.
            Case 3:18-cv-06529-RS Document 52 Filed 03/05/19 Page 8 of 13



                       PART II: Gorilla “Ndume” Introduction and Care Plan
                          Cincinnati Zoo and Botanical Garden (CZBG)

I.   Prior to arrival at CZBG:

     1. The pace of Ndume’s integration will be set according to Ndume’s comfort-level and
        receptiveness to his new environment.

     2. Prior to Ndume’s arrival, all staff involved in Ndume’s care will have read and
        understand his history and the following plan.

     3. Ron Evans shall remain as the primary decision-maker for Ndume’s health. For the six
        months following Ndume’s arrival in Cincinnati, Mr. Evans and/or CZBG will consult with
        TGF regarding any significant health issues faced by Ndume. CZBG will carefully consider
        TGF’s opinions, but is not bound by any recommendation made by TGF.

     4. CZBG will designate one dedicated caregiver who will work consistently with Ndume at
        TGF prior to his relocation to Cincinnati, will accompany Ndume during the transfer, and
        will remain at CZBG with Ndume for several months during his integration. CZBG will also
        arrange for other keepers to visit TGF prior to transfer for the purpose of allowing
        Ndume to familiarize himself with them.

     5. CZBG caregivers shall perform a personality assessment for Ndume that will be used to
        inform his care at CZBG.

     6. TGF and CZBG should collaborate to create a quick response plan that may be used to
        inform how CZBG will respond should Ndume exhibit any self-injurious or undesirable
        behavior after his transfer to CZBG. The plan may include information on what kind of
        preventive measures should be taken should such conduct occur.

     7. Prior to arrival, CZBG will already have incorporated Ndume’s current Gorilla Foundation
        (TGF) diet, supplements, enrichment items, operant conditioning behaviors, etc. into his
        care plan here.

     8. We will maintain him on his current diet and consider how items in our diet may be
        integrated. CZBG’s diet consists of an extremely wide variety of produce options and
        nutritionally complete foods. CZBG also maintains a comprehensive browse program with
        gorillas receiving browse from a long list of trees and plants almost daily. The gorillas are
        presented with food at least six times a day and almost always have browse, greens
        and/or other types for forage present. CZBG has a multitude of novel enrichment food
        items also available to be used and offered multiple times a week along with nonfood
        enrichment items daily. Diet and supplements will be reviewed and evaluated by CZBG’s
        fulltime nutritionist, veterinarians and curator. Care staff will monitor consumption and
        noted in records. Adjustments made where needed. CZBG will provide its diet and
        supplement plans for Ndume to TGF, and TGF may provide feedback where appropriate.
             Case 3:18-cv-06529-RS Document 52 Filed 03/05/19 Page 9 of 13



      9. Blankets, a barrel, a stool, and passive toilets shall be made available to Ndume in
         advance at CZBG, to the extent such items do not pose a safety issue to the other
         gorillas or zoo patrons or risk property damage to the CZBG facilities. TGF will provide
         all of the necessary specs for the passive toilets to CZBG.

II.   Ndume health quarantine and initial integration period at CZBG:

      1. Based on the information above and after Ndume is successfully transferred to CZBG, he
         will be set up for a health quarantine period. This period generally last for 1 month to 45
         days. It allows for several fecal checks and any subsequent needed treatments to occur. It
         allows him time to get comfortable with initial surroundings, staff and routines. The
         quarantine will take place in the gorilla building separated from the other gorillas, so no
         other relocation will be necessary after the quarantine period. During the quarantine, his
         suite will include access to six large bedrooms that are on average 16’x 14’x 10’H each.
         Each room is connected by multiple doorways between adjacent bedroom and large
         overhead transfers. Each room enhanced with shelving and a network of hanging
         platforms and firehose. These rooms have heated floors, free choice water, bedding, built
         in scale and other enhancements designed for premier gorilla husbandry. This area also
         includes ease of mobility features like staircase to overhead chutes with long-term
         geriatric care in mind. Depending on other factors at the time, Ndume may also be given
         our expansive indoor gorilla habitat as part of his quarantine space. This space can be
         modified so that it is not part of the guest view. During Christa Nunes’ visit to CZBG, she
         will explore with CZBG personnel the possibility of providing “private outdoor access” to
         Ndume during the quarantine period.

      2. CZBG has around the clock staff on grounds and night staff to monitor conditions.
         During the two months while a TGF caregiver is at CZBG following Ndume’s transfer,
         that caregiver, alongside a CZBG caregiver, may review recorded video footage of
         Ndume — including footage of his sleeping behavior the morning after.

      3. CZBG has three full time veterinarians, two full time vet techs and a full-time nutritionist.
         To augment healthcare, CZBG has consulting cardiologist, neurologists, dentist,
         anesthesiologist, physical therapist and others from local hospitals that assist with gorilla
         care. These consultants can also make available, as needed, high-end equipment like MRI
         machines. The fulltime health care team will be able to prescribe any treatments and be
         there to evaluate daily if needed. Between the vet care and superior
         husbandry/disinfecting practices at CZBG, the gorillas almost never break with parasites
         although most have been exposed to issues like Balantidium in their lifetimes and carry it
         latently. Balantidium is a common condition in gorillas, and other species of
         animalsincluding humans. The animal health staff has a total of over 120 years of
         experience with gorillas.

      4. While in quarantine CZBG staff will focus on building an appropriate relationship
         with Ndume.
             a. Spend extended calm time with him. Keepers will work varied schedules
                 to be with Ndume throughout the entire day.
            Case 3:18-cv-06529-RS Document 52 Filed 03/05/19 Page 10 of 13



               b. Positive hand feedings.
               c. Association training with familiar TGF staff if they chose to accept
                  CZBG’s offer to accompany Ndume.
               d. Ndume will have 2-3 CZBG caregivers initially, until he is comfortable,
                  and others will slowly be integrated later through positive association
                  training.
               e. CZBG care givers are trained to read general gorilla communication facial
                  expressions, body postures, gestures and vocalizations as well as
                  understanding the nuanced, specific behaviors and communication
                  individual gorillas can have.
               f. There is also the ability to allow some visual access to other gorillas
                  while he is in quarantine, if it seems to benefit Ndume.
               g. The pace of these introductions will be set according to Ndume’s
                  comfort-level and receptiveness to his new environment.

       5. While in quarantine, Ndume will be integrated into our AZA accredited daily
          enrichment program, referenced above and includes a multitude of novel food and
          non-food items, puzzle feeders, interactions with staff, A/V and much more. Initially
          most of the current TGF items will be the base enrichment plan, with CZBG items
          added along the way

       6. While in quarantine Ndume will be integrated into our AZA accredited Operant
          Conditioning program. Through our superb inter-species communication abilities,
          we can convey to our gorillas that we would like them to offer various behaviors
          that support superior health assessment and care and understand their responses.
          They have free choice whether they participate or not as we understand their
          feedback and can react appropriately. As a result, most all the gorillas we currently
          have will voluntarily share numerous body presentations like hands, feet, belly,
          back, hip, shoulder, open mouth, tongue, knee, ear and many more. They also will
          participate in complex behavior training like hand injection, awake cardiac
          ultrasound, blood pressure and blood draw.

       7. While in quarantine and once properly trained, Ndume will be given a voluntary
          awake cardiac ultrasound checkup. However, this can be delayed if we feel he
          needs a little more of an adjustment period.

       8. While in quarantine, CZBG staff will closely evaluate Ndume’s behavior and
          personality nuances even more than has already been done during site visits to TGF
          over the past 5 years and from conversations and reports from the TGF staff. Based
          on this observation time, a plan will be made for his post quarantine steps. Each new
          step will be based on how Ndume progresses, so no rigid timeline is assigned.
          Progress is up to him.
III.    Post-quarantine plan:

       1. Once out of quarantine, Ndume will be slowly integrated into the rest of
          the facility that includes:
     Case 3:18-cv-06529-RS Document 52 Filed 03/05/19 Page 11 of 13



       a. A second bedroom suite adjacent to the quarantine bedroom suite. This
          area is slightly larger in scope than the quarantine bedroom area but has
          the same flexibility and features. This area also includes a specialized
          medical procedure bedroom and a high loft bedroom that the gorillas really
          enjoy.
       b. Both areas are connected to each other and to three other sections on
          the second story of the gorilla facility.
       c. A third bedroom suite on second floor that is a series of twelve connected
          bedrooms each approximately 10” x 10” x 8” H. Two of these bedrooms are
          open air patio areas that allow gorillas to enjoy the outside without being in
          the outdoor habitat.
       d. All the bedrooms are connected to a large outdoor and indoor habitat.
       e. The indoor habitat is one of the largest indoor gorilla habitats in the world at
          130’x 80’ asymmetrical. With giant climbing trees spanning the length of the
          habitat and reaching 20 feet in height. The substrate is a very comfortable
          deep mulch bio-floor that is 4-10 feet deep. The habitat has numerous
          enrichment devices built into the tree and rock work. It has multiple caregiver
          access points to visit, train, enrich and feed the gorillas from.
       f. The outdoor habitat is approx. 130 x 70 asymmetrical. Has a dirt/ grass
          substrate. Lots of natural plantings and climbing opportunities. it has a large
          artificial tree with special enrichment devices built in including a multi-optional
          groping feeder, tool use feeders and high treetop pully feeders.
       g. There is no set timeframe for this integration step, as it will depend on
          Ndume’s comfort-level and receptiveness to his new environment.

2. Other post quarantine steps:
       a. Allow Ndume to have visual and tactile contact with female gorillas that
          he will be socialized with.
       b. Allowing Ndume to explore the rest of the bedroom suites on his own so that
          he becomes confident in knowing all the areas he will eventually share with
          other gorillas.
       c. Will allow him access to the indoor and outdoor habitats without guests initially.
          His suite rotation schedule can easily be modified so that he can be in the
          habitats at no or low attendance times. His progress to seeing more guest will
          totally be up to him and not mandated. Additionally, as we have done
          successfully with other gorillas that have not ever experienced guests with
          viewing glass, the indoor habitat glass will be completely covered with very small
          holes made in it so Ndume can look out, but people cannot look in. Based on his
          reaction and pace these holes can gradually be made larger so that he
          comfortably sees people. Consideration will be given to the possibility that
          Ndume may not become acclimated to guests for an extended period, due to
          his personality and extended non-zoo history.
       d. Through this process Ndume will be able to enjoy a dynamic facility that offers
           enriching variation and psychological stimulation thorough its 5 different
           habitats and suites.
           Case 3:18-cv-06529-RS Document 52 Filed 03/05/19 Page 12 of 13



IV.   Introduction to females:

      1. CZBG plans to introduce Ndume to two females, both of whom are twenty-four years
         old. Both gorillas are on birth control, and CZBG is not planning a vasectomy for Ndume.

      2. While Ndume is being eased into the habitats and bedroom suites, he will be “howdy”
         introduced to these gorillas though visual and limited tactile contact. The bedroom
         suites are specially designed to facilitate slow and steady howdy introductions at the
         gorillas’ pace. The CZBG facility is designed to accommodate the nuances of all gorilla
         introductions. It allows for superior control with multiple doors for quick separation of
         individual gorillas should some phase of the gradual introduction result in need for staff
         intervention. The entire facility also offers flexibility for temporary view separation
         should that be felt as needed and can move as fast or slow as is needed to ensure a
         successful introduction. Steps include:
             a. Ndume will have one side of the bedroom suite and females would have the
                   other side of the suite to first see each other.
             b. Caregivers will observe and encourage positive association though
                   cooperative proximity feedings and positive reinforcement training session.
             c. Allow Ndume and females to have closer proximity without touching by
                   allowing access to transfer chutes and other close non-tactile proximity points
                   designed into the bedrooms.
             d. Based on positive signs and behaviors, the gorillas will be given tactile howdies
                   with the ability to touch each other through the mesh of adjacent bedrooms.
             e. Based on positive signs and behaviors, the gorillas will be permitted to have
                   full access to each other. During this step the gorillas can be given access to
                   the full two large suites on the lower floor for dynamic space to be near or
                   stay away from each other or access to the large outdoor habitat where they
                   have open comfortable flex space to be close or far from one another.
             f. Based on behaviors and positive signs, the gorillas may stay together after
                   that or be permitted to be separated overnight. Each day they could have
                   time together again until they work well together overnights.
             g. No set timeframe for any stage of introductions.
             h. No set individual females are committed with him until he is here and can
                   be observed near the females.
             i. Positive signs and behaviors that can determine graduation to next steps include:
                        i. Low to no cough or scream vocalizations or aggressive gestures
                            towards each other like frequent strong chest beating or banging
                            mesh. Also, would look for absence tight pursed lips, stiff armed rigid
                            stance or a “stare avoid” behavior;
                       iii. Calm long periods of rest with each other in the area;
                       iv. Happily eating near each other;
                       v. Positive vocalizations or gestures towards each other. Purrs,
                            belch vocalizations greetings or male breeding “chutter”;
                       vi. Touching each other calmly through mesh or passing objects through
                            the mesh are also good signs;
                       vii. Breeding posture from females;
          Case 3:18-cv-06529-RS Document 52 Filed 03/05/19 Page 13 of 13



                    viii. Reliably shifting from area to area together is a good sign of
                          cohesiveness once fully introduced; or
             j. The number of females introduced to Ndume will be based on his
                interactions during the howdy period. Could be lessened or expanded
                based on their relationship.
             k. Ndume will not be exposed visually to the other CZBG silverbacks and their
                families until he has made significant progress with his integration. Even then,
                with the dynamic flexibility of the facility, he will never have to be in the same
                suite or habitat with the other silverback families and can focus on his own.
             l. Once established in a social group Ndume will be accessed with his new
                family to all the areas of the facility that he has already been introduced to.
                His behavior will be observed, and consideration will be given to adjust his
                suite/ habitat options and schedule.

V.   Miscellaneous:

     1. CZBG will be the final decision-maker regarding Ndume’s health and medical
        treatment, but will consult TGF if issues arise during transfer and integration.

     2. During the introduction and beyond, CZBG has a network of gorilla expert colleagues
        and TGF to reference and augment our observations if need be including the
        AZA/SSPs Gorilla Behavior Advisory Group (GBAG), and other Gorilla SSP Advisors in
        the fields of vet care, nutrition and more.

     3. CZBG employs a fulltime Animal Welfare Excellence manager who can assist the care
        staff and augment Ndume’s care with behavioral ethogram evaluation including
        photos and videography as well.

     4. Daily records will be maintained in ZIMS.

     5. At some point after Ndume’s integration, a full physical will be completed as is
        critical for his proper care. No rigid time set for this and will require voluntary hand
        injection participation from Ndume through our operant conditioning with positive
        reinforcement program.

     6. TGF caregivers will be welcome to visit with Ndume twice a year on a reasonable
        basis and at mutually-agreed times.

     7. If the decision has to be made to euthanize Ndume at the end of his life, CZBG will
        notify TGF in advance with the hope that TGF caregivers can be present. TGF and CZBG
        recognize, however, that CZBG veterinarians will have final decision-making authority
        regarding the timing and circumstances of euthanasia (which may include euthanizing
        Ndume before TGF is able to arrive at CZBG).
